Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	This Non-Final rejection is filed in response to Request for Continued Examination (RCE) filed 12/10/2021. 
	Claims 1, 3, 6-7, 9, 11, and 16 are amended.
	Claims 12-13, 15, and 17-20 are cancelled.
	New Claims 22-27 are added.	
Claims 1-11, 16, and 21-27 remain pending. 

Response to Arguments
	Argument 1, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 12/10/2021 that Bates, Hayashi, and Bharathan do not teach, “a housing; a display exposed through a portion of the housing; one or more processors operatively connected with the display; and a memory functionally connected with the one or more processors, wherein the memory is configured to store applications including user interfaces, and wherein the memory stores instructions, that when executed, configure the one or more processors to: display a visual object of an application in a first region of the display, receive the user input through the display from outside of the first region of the display, determine whether the user input is provided by a finger or an electronic pen, in response to the user input being provided by the finger and being received in a second region surrounding the first region, when the user input was provided by a finger, process the user input as an input on the visual object in the first region, and in response to the user input being provided by the electronic pen: when the user input is received in a third region surrounding the first region but smaller than the second region, process the user input as the input on the visual object in the first region, and when the user input is received outside of the third region, ignore the user input.”
	Response to Argument 1, the examiner respectfully disagrees. Upon further examination of prior art, it was found that Hayashi teaches in Figs. 1 & 8, para. [0099-0100], that Fig. 8 represents a case where a signature space A2 is displayed on the touch panel 2 and the user intends to sign with the electronic pen 4 within the signature space A2 and, when the electronic pen 4 touches the region outside the designated region R2, the touch is entirely ignored. Thus the BRI for the limitations of, “a housing; a display exposed through a portion of the housing; one or more processors operatively connected with the display; and a memory functionally connected with the one or more processors, wherein the memory is configured to store applications including user interfaces, and wherein the memory stores instructions, that when executed, configure the one or more processors to: display a visual object of an application in a first region of the display, receive the user input through the display from outside of the first region of the display”, encompasses how a touch screen device with a display is programmed to display a first visual object which is a signature space A2 of an application and may receive user input inside the signature space A2. Hayashi further teaches in para. [0112], that control unit 18 determines whether the selected input tool is the “electronic pen” or the “finger” (step S6). Wherein the BRI for the limitation to, “determine whether the user input is provided by a finger or an electronic pen”, encompasses how the control unit can differentiate between a pen and a finger. Hayashi further teaches in para. [0111], Fig. 10, that a display is shown in FIG. 10 that permits the user to select the limitation target region, select the limitation target input tool, and select whether or not to execution execute the selection. Wherein the BRI for the limitation of, “in response to the user input being provided by the electronic pen: and when the user input is received outside of the third region, ignore the user input”, encompasses how the control unit can be programmed to detect and ignore a pen input outside a user designated region. 
It was also found that Bharathan teaches in Col. 4, lines, 48-52, the capacitive touch controller to measure signals on the inner sense element 202 are dynamically modified to detect and differentiate touches by larger and smaller conductive objects, such as fingers and styli. Wherein the BRI for the limitation to, “determine whether the user input is provided by a finger or an electronic pen”, encompasses how the controller can differentiate between a finger and a pen.  Bharathan also teaches in Col. 6, lines 16-19, that when a finger (big finger) approaches the button touch area, the outer sense element produces a large signal as finger covers the complete area of outer sense element electrode. Thus the BRI for the limitation “in response to the user input being provided by the finger and being received in a second region surrounding the first region, when the user input was provided by a finger, process the user input as an input on the visual object in the first region”, encompasses how the controller can detect an input on an outer sense element 302, which surrounds an inner sense element 304, will also register as an input on the inner sense element 304, both of which may are noted in Col. 10, lines 36-39, to be visually displayed buttons that are is disposed on a visual display). Bharathan further teaches in Col. 6, lines 19-24, when button is touched using smaller conductive object, like a smaller finger or a stylus, no area of the outer sense element is covered by the small finger (or stylus). Thus the BRI for the limitation, “and in response to the user input being provided by the electronic pen: when the user input is received in a third region surrounding the first region but smaller than the second region, process the user input as the input on the visual object in the first region,” encompasses how a pen stylus input is received in a middle sense element 306, input is received as the stylus covers both a middle sense element 306 and an inner sense element 304, with Fig. 3 showing that the middle sense element 306 is larger than an inner sense element 304, but smaller than an outer sense element 302.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 6-8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20170075457 “Hayashi”, and further in light of U.S. Patent NO. 8823399 “Bharathan”.
Claim 1:
Hayashi teaches an electronic device comprising:	 a housing (i.e. para. [0039], The touch type input system is formed by an indicator detecting device 1 in the shape of a flat plate);	 a display exposed through a portion of the housing (i.e. para. [0039], Fig. 1, The indicator detecting device has a touch panel 2);	 one or more processors operatively connected with the display (i.e. para. [0046], The control unit 18 controls various parts of the indicator detecting device 1 and performs various types of processing);	 and a memory functionally connected with the one or more processors, wherein the memory is configured to store applications including user interfaces (i.e. para. [0099], The control unit 18 is a processor that operates according to a program stored in a storage device), and wherein the memory stores instructions (i.e. para. [0046], The control unit 18 is a processor that operates according to a program stored in a storage device), that when executed, configure the one or more processors to:	display a visual object of an application in a first region of the display (i.e. para. [0099], FIG. 8 represent a case where a signature space A2 is displayed on the touch panel 2 and the user intends to sign with the electronic pen 4 within the signature space A2), 
receive the user input through the display from outside of the first region of the display (i.e. para. [0099-0100], Fig. 8, “ a region outside the designated region R2 is shaded in a manner similar to the example… when the electronic pen 4 touches the region outside the designated region R2, the touch is entirely ignored”, wherein input may be received in the shaded region which is outside of the first signature space region R2), 
determine whether the user input is provided by a finger or an electronic pen (i.e. para. [0112], the control unit 18 determines whether the selected input tool is the “electronic pen” or the “finger” (step S6)), 
(i.e. para. [0100], pen 4 touches the region outside the designated region R2) :
(i.e. para. [0111], Fig. 10, “display is shown in FIG. 10 that permits the user to select the limitation target region, select the limitation target input tool, and select whether or not to execution execute the selection”, wherein the BRI for the third region encompasses another user defined region, in which a pen input may be ignored).   
	While Hayashi teaches receiving user input through the display from outside the first region of the display, and when the user input is being provided by the electronic pen, when the user input is received outside of the third region, ignoring the user input, Hayashi may not explicitly teach to, 
determine whether the user input is provided by a finger or an electronic pen, 
in response to the user input being provided by the finger and being received in a second region surrounding the first region, when the user input was provided by a finger, process the user input as an input on the visual object in the first region, and in response to the user input being provided by the electronic pen:
when the user input is received in a third region surrounding the first region but smaller than the second region, process the user input as the input on the visual object in the first region.
However, Bharathan also teaches to,
determine whether the user input is provided by a finger or an electronic pen (i.e. the capacitive touch controller to measure signals on the inner sense element 202 are dynamically modified to detect and differentiate touches by larger and smaller conductive objects, such as fingers and styli; Col. 4, lines, 48-52), 
Bharathan further teaches,
in response to the user input being provided by the finger and being received in a second region surrounding the first region, when the user input was provided by a finger, process the user input as an input on the visual object in the first region (i.e. Col. 6, lines 16-19, “When a finger (big finger) approaches the button touch area, the outer sense element produces a large signal as finger covers the complete area of outer sense element electrode”, wherein a finger input is registered on the outer sense element 302, which surrounds an inner sense element 304, will also register as an input on the inner sense element 304, both of which may are noted in Col. 10, lines 36-39, are buttons that included a portion (or all) that is disposed on… a visual display), and 
in response to the user input being provided by the electronic pen (i.e. Col. 6, lines 63-67, The stylus may also result in a small amount of signal on the inner sense element and very small or no signal on the outer sense element; para…The embodiments may enable detection of touches from multiple sizes of fingers, like 10mm or larger human finger, 3mm stylus and 1mm stylus):
when the user input is received in a third region surrounding the first region but smaller than the second region (i.e. Col. 5, lines 27-28, the third sense element 306 is considered a middle sense elementAttorney Docket No.: CD12127 8), process the user input as the input on the visual object in the first region (i.e. Col. 6, lines 19-24, “When button is touched using smaller conductive object, like a smaller finger or a stylus, no area of the outer sense element is covered by the small finger (or stylus)”, wherein a pen stylus input is received in a middle sense element 306, input is received as the stylus covers both a middle sense element 306 and an inner sense element 304.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add determine whether the user input is provided by a finger or an electronic pen, in response to the user input being provided by the finger and being received in a second region surrounding the first region, when the user input was provided by a finger, process the user input as an input on the visual object in the first region, and in response to the user input being provided by the electronic pen: when the user input is received in a third region surrounding the first region but smaller than the second region, process the user input as the input on the visual object in the first region, to Hayashi’s input detection regions, with determining whether the user input is a finger or a pen, and wherein a finger input to a second most outer region is processed as if input is received in a first most inner region, and wherein a pen input in a third middle region between an outer second region and an inner first region is processed as if input is received in a first most inner region, as taught by Bharathan. One would have been motivated to combine Bharathan with Hayashi and would have had a reasonable expectation of success as additional sense elements may increase the accuracy of detection from objects of multiple sizes (Bharathan, Col. 3, lines 23-25).

Claim 3: 
Hayashi and Bharathan teach the electronic device of claim 1.
Bharathan further teaches wherein the third region is an area smaller than the area of the first region (i.e. Col. 6, lines 36-38, FIG. 3, the transmit electrode is a middle electrode disposed between an outer electrode and an inner electrode) .  

Claim 6:
Hayashi and Bharathan teaches the electronic device of claim 1.
Bharathan further teaches wherein the instructions, when executed, further configure the one or more processors to:	 determine the first region for displaying the visual object of the application through the display, and determine the second region and the third region that correspond to the first region (i.e. Col. 10, lines 36-39, Fig. 3, it is noted that are inner sense element 304, outer sense element 302, and middle sense element 306 all correspond to the same button that included a portion (or all) that is disposed on… a visual display).

Claim 7:
Claim 7 is the method claim of claim 1 and is rejected for similar reasons.

Claim 8:
Claim 8 is the method claim of claim 3 and is rejected for similar reasons.

Claim 11:
Claim 11 is the method claim of claim 6 and is rejected for similar reasons.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over, U.S. Patent Application Publication NO. 20170075457 “Hayashi”, and further in light of U.S. Patent NO. 8823399 “Bharathan”, as applied to claim 1 above, and further in view of U.S. Patent NO. 10,289,268, “Jung”.
Claim 2:
Hayashi and Bharathan teach the electronic device of claim 1.
Hayashi and Bharathan may not explicitly teach 
wherein the housing has a recess receiving the electronic pen.  
However, Jung teaches
wherein the housing (i.e. Fig. 1, User terminal Device 100) has a recess (i.e. Fig. 1, Pen fixing unit 190) receiving the electronic pen (i.e. Fig. 1, Pen 200).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the housing has a recess receiving the electronic pen, to Hayashi-Bharathan’s input detection device with wherein the housing has a recess receiving the electronic pen as taught by Jung. One would have been motivated to combine Jung with Hayashi-Bharathan and would have had a reasonable expectation of success as the combination creates a device capable of performing control operations using a plurality of inputters such as a pen instead of a finger (Jung, Col. 1, lines 41-43).

Claims 4-5, 9, 16, 22, and 24-27  is/are rejected under 35 U.S.C. 103 as being unpatentable over”, U.S. Patent Application Publication NO. 20170075457 “Hayashi”, U.S. Patent NO. 8823399 “Bharathan” U.S. Patent Application , as applied to claims 1 and 7 above, and further in light of Publication NO. 20010016858 “Bates
Claim 4:
Hayashi and Bharathan teach the electronic device of claim 1.
Bharathan further teaches wherein the electronic device can be operatively connected to an external pointing device (i.e. Col. 10, lines 15-17, additional components may be implemented to operate with the processing device 410 along with the capacitive button 421 (e.g., keyboard, keypad, mouse, trackball, LEDs, displays, or other peripheral devices)), and wherein the instructions, when executed, further configure the one or more processors to:	 determine whether the user input was provided by the finger, the electronic pen Col. 9, lines 16-18 The processing device 410 can detect conductive objects, such as touch objects (fingers or passive styluses, an active stylus, or any combination thereof)), or the external pointing device, 
determine whether the user input is in the second region of the display when the user input is provided by the finger (i.e. Col. 6, lines 16-19, Fig. 3, “When a finger (big finger) approaches the button touch area, the outer sense element produces a large signal as finger covers the complete area of outer sense element electrode”, wherein it is determined that a user input in the outermost sense element is provided by a finger input), 
determine whether the user input is in the third region of the display when the user input is provided by the electronic pen (i.e. Col. 6, lines 19-24, “When button is touched using smaller conductive object, like a smaller finger or a stylus, no area of the outer sense element is covered by the small finger (or stylus)”, wherein it is determined that a user input in the middle sense element is provided by a stylus), 

 process the user input as the input on the visual object in the first region, when the user input by the finger is in the second region, the user input by the electronic pen is in the third region (i.e. Col. 6, lines 29-31, “When there is no signal or a small signal produced by outer sense element electrode, the inner sense element is tuned to detect touches from the smaller finger (or stylus). When the outer sense element produces a large signal, the large signal indicates a presence of larger finger”, wherein a finger input in the outermost region or a stylus input in the middle region both also cover and activate innermost element region), or the user input by the external pointing device is in the fourth region.  
While Hayashi-Bharathan teach the possibility of using an external pointing device, 
Hayashi and Bharathan may not explicitly teach to
determine whether the user input is in a fourth region, the fourth region being, surrounding the first region, and smaller than the third region, when the user input is provided by the external pointing device, and
 process the user input as the input on the visual object in the first region, when the user input by the external pointing device is in the fourth region.  
	However also Bates teaches, 
wherein the electronic device can be operatively connected to an external pointing device (i.e. other suitable user interface devices may include, for example, a remote control, a trackball, a joystick, a touch pad; para. [0030]).
Bates further teaches wherein the instructions, when executed, further configure the one or more processors to:	 determine whether the user input is in a fourth region (i.e. Fig. 3, Display region 46), the fourth region being, surrounding the first region, and smaller than the third region (i.e. Fig. 3, it is noted in para. [0038-0040], that display region 46 surrounds a first input region 48a, and is smaller than a third input region 48 which is defined around the whole hypertext link), when the user input is provided by the external pointing device (i.e. para. [0031], user input is received by processor 21, e.g., by mouse 26), and
process the user input as the input on the visual object in the first region, when user input by the finger is in the second region, the user input by the electronic pen is in the third region, or the user input by the external pointing device is in the fourth region (i.e. para. [0049], “Each record 92 also includes a field 96 including a pointer to the associated link for the record. This permits quick access to the link to be activated in response to a user operation performed while the pointer is disposed within an input region”, wherein a selection of the record for input region 46 results in the activation of the associated link, which would be the same associated link for input region 48a) .  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add determining whether the user input is in a second region, the second region being adjacent to the first region of the display and surrounding the first region, to Hayashi-Bharathan’s input detection regions with determining whether the user input is in a second region, the second region being adjacent to the first region of the display and surrounding the first region as taught by Bates. One would have been motivated to combine Bate with Hayashi-Bharathan and would have had a reasonable expectation of success as the combination allows a user to perform  predetermination operation such as selecting a hypertext link even when the pointer is disposed close to, but not directly over, the hypertext link.

Claim 5:
Hayashi, Bharathan, and Bates teach the electronic device of claim 4.
Bates further teaches wherein the external pointing device includes a mouse (i.e. Fig. 1, Mouse 26).  

Claim 9:
Claim 9 is the method claim of claim 4 and is rejected for similar reasons.

Claim 16:
Hayashi and Bharathan the electronic device of claim 1.
Hayashi and Bharathan may not explicitly teach
wherein the instructions, when executed, further configure the one or more processors to update a size of at least a portion, that overlaps another user interface, of the second region or the third region, when the user interfaces of a plurality of applications overlap each other on the display.  
However, Bates teaches
wherein the instructions, when executed, further configure the one or more processors to update a size of at least a portion (i.e. para. [0045], Once the display is refreshed, an update regions routine 70 (discussed below) is called to build a list of input regions for the various hypertext links defined in the currently-displayed HTML document), that overlaps another user interface (i.e. in block 118, the first two input regions over which the pointer is disposed are retrieved; para. [0062]), of the second region or the third region, when the user interfaces of a plurality of applications overlap each other on the display (i.e. para. [0039], “An input region 48 is defined around hypertext link 40, with a first portion 48a overlapping display region 46”, wherein a second outer region 48, which overlaps with third middle region 46 may be updated once the display is refreshed).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the instructions, when executed, further configure the one or more processors to update a size of at least a portion, that overlaps another user interface, of the second region or the third region, when the user interfaces of a plurality of applications overlap each other on the display, to Hayashi-Bharathan’s input detection regions, with wherein the instructions, when executed, further configure the one or more processors to update a size of at least a portion, that overlaps another user interface, of the second region or the third region, when the user interfaces of a plurality of applications overlap each other on the display as taught by Bates. One would have been motivated to combine Bate with Hayashi-Bharathan and would have had a reasonable expectation of success as the combination helps keep input regions updated as new input regions are created.

Claim 22:
Claim 22 is the device claim reciting similar limitations to Claim 1 and is rejected for similar reasons. 
Hayashi further teaches
wherein at least a portion of the first user interface overlaps with at least a portion of a second user interface of a second application
While Hayashi-Bharathan teach wherein at least a portion of the first user interface overlaps with at least a portion of a second user interface of a second application, Hayashi-Bharathan may not explicitly teach
wherein a size of an overlapping portion of the second or third region, which overlaps with the second user interface, is reduced with respect to a non-overlapping portion of the second or third region, which does not overlap with the second user interface.  
However, Bates also teaches 
wherein at least a portion of the first user interface overlaps with at least a portion of a second user interface of a second application (i.e. para. [0078-0079], Fig. 13, it is noted that a portion of outermost input region for application hyperlink 220 is overlapped by a portion of the outermost input region for application hyperlink 230)
Bates further teaches,
wherein a size of an overlapping portion of the second or third region, which overlaps with the second user interface, is reduced with respect to a non-overlapping portion of the second or third region, which does not overlap with the second user interface (i.e. para. [0078-0079], Fig. 13, it is noted that a size of the outermost input region for application hyperlink 220 is reduced by the overlapping outermost input region for application hyperlink 230, while the displayed icons for application hyperlinks 220 and 230 do not overlap).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein a size of an overlapping portion of the second or third region, which overlaps with the second user interface, is reduced with respect to a non-overlapping portion of the second or third region, which does not overlap with the second user interface, to Hayashi-Bharathan’s input detection regions, with wherein a size of an overlapping portion of the second or third region, which overlaps with the second user interface, is reduced with respect to a non-overlapping portion of the second or third region, which does not overlap with the second user interface as taught by Bates. One would have been motivated to combine Bates with Hayashi-Bharathan and would have had a reasonable expectation of success as the combination helps a user differentiate between applications that are in close proximity to each other.

Claim 24:
Hayashi, Bharathan, and Bates teach the electronic device of claim 22
Bharathan further teaches wherein the third region is an area smaller than the area of the first region (i.e. Col. 6, lines 36-38, FIG. 3, the transmit electrode is a middle electrode disposed between an outer electrode and an inner electrode)

Claim 25:
	Claim 25 is the device claim reciting similar limitations to claim 4 and is rejected for similar reasons. 


Claim 26:
	Claim 26 is the device claim reciting similar limitations to claim 5 and is rejected for similar reasons. 

Claim 27:
	Claim 27 is the device claim reciting similar limitations to claim 6 and is rejected for similar reasons. 

 Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20170075457 “Hayashi”, and further in light of U.S. Patent NO. 8823399 “Bharathan”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication NO. 20120068948 “Tomoda”.
Claim 21:
Hayashi, and Bharathan teach the electronic device of claim 1.
While Hayashi teaches wherein the instructions, when executed, further configure the one or more processors to: 
determine an input detection region of a window (i.e. para. [0097], Fig. 5, a region outside the designated region R1 … rectangular r designated region R1) from the plurality of input detection regions (i.e. Fig. 7, touch screen 2, rectangular designated region R2) displayed on the display (i.e. Fig. 7, device 1) based on the type of the input object corresponding to the user input (i.e. para. [0098], Fig. 6, Even when the finger 6 of the user touches the region within the designated region R1, the touch is entirely ignored, The user can, therefore, enjoy drawing with the electronic pen 4 without being bothered by an erroneous operation caused by the touching of the finger 6), 
 Hayashi-Bharathan may not explicitly teach 
when the input object of an input event is changed from the electronic pen to the finger increase a size of the input detection region of the window displayed on the display from the third region to the second region, and 
when the input object of an input event is changed from the finger to the electronic pen, decrease the size of the input detection region of the window displayed on the display from the second region, to the third region.
However, Tomoda teaches
when the input object of an input event (i.e. para. [0042], a touch panel 11 accepting contents input with a thumb or a finger of the user or a touch pen 101 (see FIG. 2)) is changed from the electronic pen to the finger (i.e. Fig. 7-8), increase a size (i.e. para. [0075], increasing the size of the selection keys on the first display region operated by a thumb or a finger of the user having a relatively large size) of the input detection region of the window displayed on the display (i.e. para. [0089], Fig. 8, the display portion changes the sizes of the selection keys in response to the contact sizes of a thumb or a finger of the user and the touch pen touching the respective regions of the selection screen and displays the selection keys in the changed sizes in the aforementioned embodiment) from the third region (i.e. para. Fig. 7, [0072], the size smaller than that in the standard state) to the second region (i.e. para. [0072], Fig. 8, the size larger than that in the standard state), and 
when the input object of an input event is changed from the finger to the electronic pen (i.e. Fig. 5-6), decrease the size of the input detection region of the window displayed on the display (i.e. para. [0087], display the selection keys in the changed size in a portion of the selection screen on a side held by the user as in a second modification of the embodiment shown in FIG. 6) from the second region (i.e. para. [0072], Fig. 5, the size larger than that in the standard state), to the third region (i.e. para. Fig. 6, [0072], the size smaller than that in the standard state).   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add increasing or decreasing a size of an object based on a finger or the pen, to Hayashi-Bharathan’s input detection regions with increasing or decreasing a size of an object based on a finger or the pen as taught by Tomoda. One would have been motivated to combine Tomoda with Hayashi-Bharathan and would have had a reasonable expectation of success as the combination improves the operability for a character input operation while reducing a burden on an operation of the user and simplifying the structure (Tomoda, para. [0007]).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20170075457 “Hayashi”, in light of U.S. Patent NO. 8823399 “Bharathan”, and further in light of U.S. Patent Application Publication NO. 20010016858 “Bates”, as applied to claim 22 above, and further in view of U.S. Patent NO. 10,289,268, “Jung”.
Claim 23:
Hayashi, Bharathan, and Bates teach the electronic device of claim 22.
 wherein the housing has a recess receiving the electronic pen.  
Hayashi, Bharathan, and Bates may not explicitly teach 
wherein the housing has a recess receiving the electronic pen.  
However, Jung teaches
wherein the housing (i.e. Fig. 1, User terminal Device 100) has a recess (i.e. Fig. 1, Pen fixing unit 190) receiving the electronic pen (i.e. Fig. 1, Pen 200).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the housing has a recess receiving the electronic pen, to Hayashi-Bharathan-Bates’ input detection device with wherein the housing has a recess receiving the electronic pen as taught by Jung. One would have been motivated to combine Jung with Hayashi-Bharathan-Bates and would have had a reasonable expectation of success as the combination creates a device capable of performing control operations using a plurality of inputters such as a pen instead of a finger (Jung, Col. 1, lines 41-43).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171